amendmenttojflanagane_image1.gif [amendmenttojflanagane_image1.gif] Exhibit 10.1


R1 RCM Inc.
401 N Michigan Avenue, Suite 2700
Chicago, IL 60611




March 6, 2019


Mr. Joseph Flanagan


Re: Amendment No. 2 to Offer Letter

Dear Joe:


Reference is hereby made to that certain letter agreement by and between you and
R1 RCM Inc. (the “Company”) dated April 27, 2013 (the “Letter Agreement”), as
amended by that certain amendment dated April 29, 2014 (the “Amendment”). The
Letter Agreement is hereby further amended in accordance with Section 17 of the
Letter Agreement as set forth herein (this “Amendment No. 2”), and to the extent
that there is any conflict between the terms and conditions of this Amendment
No. 2 and the Letter Agreement, the terms and conditions of this Amendment No. 2
will govern and prevail. Capitalized terms used herein, but not otherwise
defined, will have the meanings attributed to such terms in the Letter
Agreement. Except as specifically provided herein, the Letter Agreement will
remain in full force and effect in accordance with all of the terms and
conditions thereof.
Base Salary and Annual Bonus. Effective as of April 1, 2019, your Base Salary
will increase to $895,000 per annum. For the avoidance of doubt, your target
amount for an annual cash incentive award will be 100% of your Base Salary for
the calendar year in question.
Monthly Supplemental Cash Retention Bonus. Effective as of April 1, 2019, you
will no longer be entitled to receive the $25,000 monthly supplemental retention
bonus described in the Amendment.
This Amendment No. 2 is intended to be a binding obligation on you and the
Company. If this Amendment No. 2 accurately reflects your understanding of your
new compensation arrangements with the Company, please sign and date one copy of
this Amendment No. 2 and return the same to us for the Company’s records. You
should make a copy of the executed Amendment No. 2 for your records.
Best regards,


/s/ M. Sean Radcliffe
M. Sean Radcliffe          
General Counsel, R1 RCM Inc.


The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of this Amendment No. 2, and I hereby confirm my
agreement to the same.


/s/ Joseph Flanagan
Joseph Flanagan
Dated: March 6, 2019


GAIN FAR MORE THAN REVENUE